DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 41 and 52 are objected to because the acronym ‘QP’ is used without spelling out in full at its first occurrence in the claim.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 41, 43, 50, 52, 55 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 41 and 52, claim 41 and 52 recite the limitation phrase “final initial tile.” The aforementioned limitation is neither defined nor discussed in the specification.  This is unclear in reference to what tile of tile is a  final initial tile. Furthermore, claims 41 and 52 recite the limitations "  the decoder reference QP;” “the sequences parameter set ;“ the tile delta_QP” and “the optional delta_QP.” There are insufficient antecedent basis for these limitations in the claim. It is also unclear how the sum would be calculated when the optional delta_QP is not present.   Therefore, it is undefined to one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim
Regarding claim 50, claim 50 recites the limitation " the attribute values.”  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 55, claim 55 recites the limitation " the tile attribute values.”  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 43 and 56, claims 43 and 56 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 43 and 56 do not remedy this deficiency and therefore inherit the rejection of the parent claim.
Claim 46 and 62 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38, 39, 42, 44-48, 50, 51 and 60-62 are rejected under 35 U.S.C. 102(a) (1)as being anticipated by Sato et al. (US20150030068A1), hereinafter referred to as Sato.
Regarding claim 38, Sato discloses method of encoding a picture, the method comprising:
dividing a picture into a plurality of tiles (See Fig. 1 - tile partitioning unit 121);
associating one or more tile attributes with one or more tiles, each tile attribute comprising a syntax element or a flag indicating the applicability of a tile attribute (See [0247] and FIG. 24 - tile_init_delta_qp);
assigning one or more tile attributes to a tile or subset of tiles (See [0247] and FIG. 24 -tile_init_delta_qp, which represents information concerning the initial value of the quantization parameter for each tile, is set ); and
signaling the picture and the tile attributes in a bit stream, the tile attributes signaled using one or more loops over the tiles (See FIG. 24 - tile_init_delta_qp)
Regarding claim 39, Sato discloses all the limitations of claim 38, and is analyzed as previously discussed with respect to that claim.
Furthermore, Sato discloses the method of claim 38, wherein a tile attribute comprises one or more of a delta_QP, a deblocking strength, and a tile boundary treatment flag (See FIG. 24 - tile_init_delta_qp).
Regarding claim 42, Sato discloses all the limitations of claim 38, and is analyzed as previously discussed with respect to that claim.
Furthermore, Sato discloses the method of claim 38, wherein
signaling the tile attributes using one or more loops over the tiles comprises placing the loop over tiles in a picture header, tile header, or slice header (See [0161] - initial value of the quantization parameter for each tile in the picture parameter set and [0163] - initial value of the quantization parameter for each tile in the initial slice header ).
Regarding claim 44, claim 44 is rejected under the same art and evidentiary limitations as determined for the method of claim 39.
Furthermore, Sato discloses method of claim 39, further comprising:
determining a reference QP value (refQP) from a sequence parameter set or a picture parameter set (See [0141] and [0142]);
determining one more delta_QP values for each tile (See [0247] and FIG. 24 -tile_init_delta_qp, which represents information concerning the initial value of the quantization parameter for each tile, is set ); and
wherein signaling the tile attributes using one or more loops over the tiles comprises signaling at least the delta_QP values. (See [0247] and FIG. 24 -tile_init_delta_qp, which represents information concerning the initial value of the quantization parameter for each tile, is set).
Regarding claim 45, claim 45 is rejected under the same art and evidentiary limitations as determined for the method of claim 38.
Furthermore, Sato discloses processing circuitry; and memory containing instructions executable by the processing circuitry (See [0428]).
Regarding claim 46, Sato discloses all the limitations of claim 45, and is analyzed as previously discussed with respect to that claim.
Furthermore, claim 46 recites analogous limitations to claim 38, thus claim 46 is rejected under the same art and evidentiary limitations as determined for the method of claim 38.
Regarding claim 47, claim 47 is rejected under the same art and evidentiary limitations as determined for the method of claim 38.
Examiner submits that it is known in the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, 
Regarding claim 48, Sato discloses all the limitations of claim 47, and is analyzed as previously discussed with respect to that claim.
Furthermore, claim 48 recites analogous limitations to claim 39, thus claim 48 is rejected under the same art and evidentiary limitations as determined for the method of claim 39.
Regarding claim 50, Sato discloses all the limitations of claim 47, and is analyzed as previously discussed with respect to that claim.
Furthermore, claim 50 recites analogous limitations to claim 42, thus claim 50 is rejected under the same art and evidentiary limitations as determined for the method of claim 42.
Regarding claim 51, Sato discloses all the limitations of claim 47, and is analyzed as previously discussed with respect to that claim.
Furthermore, Sato discloses the method of claim 47, wherein the tile attributes are received directly in a segment header (See [0161] - initial value of the quantization parameter for each tile in the picture parameter set and [0163] - initial value of the quantization parameter for each tile in the initial slice header ).
Regarding claim 60, Sato discloses all the limitations of claim 47, and is analyzed as previously discussed with respect to that claim.
Furthermore, claim 60 recites analogous limitations to claim 44, thus claim 60 is rejected under the same art and evidentiary limitations as determined for the method of claim 44.
Regarding claim 61, claim 61 is rejected under the same art and evidentiary limitations as determined for the method of claim 47.
Furthermore, Sato discloses processing circuitry; and memory containing instructions executable by the processing circuitry (See [0428]).
Regarding claim 62, Sato discloses all the limitations of claim 61, and is analyzed as previously discussed with respect to that claim.
Furthermore, claim 62 recites analogous limitations to claim 47, thus claim 62 is rejected under the same art and evidentiary limitations as determined for the method of claim 47.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40, 49, 53 and 55-59 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Taquet et al. (US 20210368173 A1), hereinafter referred to as Taquet. 
Regarding claim 40, Sato discloses all the limitations of claim 38, and is analyzed as previously discussed with respect to that claim.
Sato does not explicitly disclose the method of claim 38, wherein:
associating one or more tile attributes with one or more tiles comprises defining one or more tile attribute sets, each tile attribute set having a unique set identifier; and signaling the tile attributes using one or more loops over the tiles comprises signaling, for each tile, the set identifier of a tile attribute set to be applied to that tile.
However, Taquet from the same or similar endeavor of video compression discloses the method of claim 38, wherein: associating one or more tile attributes with one or more tiles comprises defining one or more tile attribute sets, each tile attribute set having a unique set identifier; and signaling the tile attributes using one or more loops over the tiles comprises signaling, for each tile, the set identifier of a tile attribute set to be applied to that tile (See [0210] - tile_parameter_set_id).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Sato to add the teachings of Taquet as above, in order to avoid rewriting each slice header of the frame (Taquet, [0210]).
Regarding claim 49, claim 49 is rejected under the same art and evidentiary limitations as determined for the method of claim 40.
Regarding claim 53, Sato discloses all the limitations of claim 49, and is analyzed as previously discussed with respect to that claim.
Sato does not explicitly disclose the method of claim 49, wherein receiving tile attributes associated with one more tiles comprises: parsing a number of tile attribute sets; for each tile attribute set, parsing the tile attributes in that set, storing the values (A) and assigning them to a set id; for a tile (T) in a picture, parsing a tile_attribute_set_id code word and using the value (B) of tile_attribute_set_id to identify a tile attribute set; and using the values (A) stored and assigned to the set id that corresponds to the value (B) to decode the tile (T).
However, Taquet from the same or similar endeavor of video compression discloses the method of claim 38, wherein: associating one or more tile attributes with one or more tiles comprises defining one or more tile attribute sets, each tile attribute set having a unique set identifier; and signaling the tile attributes using one or more loops over the tiles comprises signaling, for each tile, the set identifier of a tile attribute set to be applied to that tile (See Figs. 13b and 13c ).
The motivation for combining Sato and Taquet has been discussed in connection with claim 40, above.
Regarding claim 55, Sato discloses all the limitations of claim 47, and is analyzed as previously discussed with respect to that claim.
Sato does not explicitly disclose the method of claim 47, wherein receiving tile attributes associated with one or more tiles comprises: decoding a segment header and determining a number of tiles (N) in the picture or part of a picture from code words in a parameter set or code words in the segment header, where N>1; creating a list L of size N where each entry in the list consists of at least one tile attribute value decoded from the segment header; decoding a particular tile (P) of the segment and determines a tile number for the tile P; using the tile number as an index in list L to select the tile attribute values to use for decoding tile P; and
using the selected attribute values in the decoding process of tile P.
However, Taquet from the same or similar endeavor of video compression discloses the method of claim 47, wherein receiving tile attributes associated with one or more tiles comprises: decoding a segment header and determining a number of tiles (N) in the picture or part of a picture from code words in a parameter set or code words in the segment header, where N>1; creating a list L of size N where each entry in the list consists of at least one tile attribute value decoded from the segment header; decoding a particular tile (P) of the segment and determines a tile number for the tile P; using the tile number as an index in list L to select the tile attribute values to use for decoding tile P; and using the selected attribute values in the decoding process of tile P. (See Figs. 13b, 13c and 16a ).
The motivation for combining Sato and Taquet has been discussed in connection with claim 40, above.
Regarding claim 56, Sato discloses all the limitations of claim 55, and is analyzed as previously discussed with respect to that claim.
Sato does not explicitly disclose the method of claim 55 further comprising:
receiving one or more code words specifying how many tiles there are in the segment and the spatial location of the tiles; and receiving at least one tile attribute value for each tile of the segment.
However, Taquet from the same or similar endeavor of video compression discloses the method of claim 55 further comprising:
receiving one or more code words specifying how many tiles there are in the segment and the spatial location of the tiles; and receiving at least one tile attribute value for each tile of the segment. (See Figs. 13b, 13c and 16a and [0157] and [0180]).
The motivation for combining Sato and Taquet has been discussed in connection with claim 40, above
Regarding claim 57, Sato discloses all the limitations of claim 47, and is analyzed as previously discussed with respect to that claim.
method of claim 47, wherein receiving the tile attributes using one or more loops over the tiles comprises receiving a set of tile attributes, and then receiving a set of flags for each tile, the flags indicating the usage of the tile attributes in the tile attribute set for the associated tile.
However, Taquet from the same or similar endeavor of video compression discloses the method of claim 47, wherein receiving the tile attributes using one or more loops over the tiles comprises receiving a set of tile attributes, and then receiving a set of flags for each tile, the flags indicating the usage of the tile attributes in the tile attribute set for the associated tile. (See [0150] and [0201]).
The motivation for combining Sato and Taquet has been discussed in connection with claim 40, above
Regarding claim 58, Sato discloses all the limitations of claim 57, and is analyzed as previously discussed with respect to that claim.
Sato does not explicitly disclose the method of claim 57, wherein the received set of flags for each tile specifies whether to use or turn OFF the usage of each initial tile attribute value for that tile.
However, Taquet from the same or similar endeavor of video compression discloses the method of claim 57, wherein the received set of flags for each tile specifies whether to use or turn OFF the usage of each initial tile attribute value for that tile. (See [0150] and [0201]).
The motivation for combining Sato and Taquet has been discussed in connection with claim 40, above.
Regarding claim 59, Sato discloses all the limitations of claim 57, and is analyzed as previously discussed with respect to that claim.
method of claim 57, wherein receiving the tile attributes using one or more loops over the tiles comprises at least one of:
receiving first and second states for each tile attribute, and receiving a set of flags for each tile, one flag for each tile attribute, wherein each flag indicates to use the tile attribute with the first or second state; receiving first and second states for each tile attribute, and receiving a set of flags for each tile, one flag for each tile attribute, wherein each flag indicates to use the tile attribute with the first or second state; and receiving one set of tile attributes, and for each tile and each tile attribute in the set, receiving a flag indicating whether the initial value for the tile attribute should be used, or whether it should be overwritten, and if the flag indicates the initial file attribute value should be overwritten, receiving a codeword specifying a new value of the tile attribute.
However, Taquet from the same or similar endeavor of video compression discloses the method of claim 57, wherein receiving the tile attributes using one or more loops over the tiles comprises at least one of: receiving first and second states for each tile attribute, and receiving a set of flags for each tile, one flag for each tile attribute, wherein each flag indicates to use the tile attribute with the first or second state; receiving first and second states for each tile attribute, and receiving a set of flags for each tile, one flag for each tile attribute, wherein each flag indicates to use the tile attribute with the first or second state; and receiving one set of tile attributes, and for each tile and each tile attribute in the set, receiving a flag indicating whether the initial value for the tile attribute should be used, or whether it should be overwritten, and if the flag indicates the initial file attribute value should be overwritten, receiving a codeword specifying a new value of the tile attribute. (See [0150] and [0201]).
.

Claims 43 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Wang et al. (US 20170214920 A1), hereinafter referred to as Wang. 
Regarding claim 43, Sato discloses all the limitations of claim 42, and is analyzed as previously discussed with respect to that claim.
Sato does not explicitly disclose the method of claim 42 wherein the loop over tiles is placed in a tile header, and wherein tile headers for following tiles are optional.
However, Wang from the same or similar endeavor of video compression discloses the method of claim 42 wherein the loop over tiles is placed in a tile header, and wherein tile headers for following tiles are optional (See [0080] - tile header 1122/1132/1134 may include tile parameters).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Sato to add the teachings of Wang as above, in order to provide high resolution video transmitted over communications channels having limited bandwidth, such as video coding using tile copying (Wang, [0001]).
Regarding claim 54, Sato discloses all the limitations of claim 47, and is analyzed as previously discussed with respect to that claim.
Furthermore, claim 54 recites analogous limitations to claim 43, thus claim 54 is rejected under the same art and evidentiary limitations as determined for the method of claim 43.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.